         Case 2:20-cv-00223-RMP       ECF No. 46   filed 03/19/21   PageID.1031 Page 1 of 8




 1   Jennifer R. Schwartz (WSBA #38388)
     WILDEARTH GUARDIANS
 2   P.O. Box 13086
 3   Portland, OR 97213
     Tel: (503) 780-8281
 4
     jschwartz@wildearthguardians.org
 5
 6   Talasi B. Brooks (ISB #9712) (admitted pro hac vice)
     WESTERN WATERSHEDS PROJECT
 7   P.O. Box 2863
 8   Boise ID 83701
     Tel: (208) 336-9077
 9
     tbrooks@westernwatersheds.org
10
11   Lauren M. Rule (OSB #015174) (admitted pro hac vice)
     ADVOCATES FOR THE WEST
12   3701 SE Milwaukie Ave., Suite B
13   Portland, OR 97202
14
     Tel: (503) 914-6388
     lrule@advocateswest.org
15
16         Attorneys for Plaintiffs
17
                             UNITED STATES DISTRICT COURT
18                          EASTERN DISTRICT OF WASHINGTON
19
      WILDEARTH GUARDIANS, WESTERN )
20    WATERSHEDS PROJECT, and KETTLE )
21    RANGE CONSERVATION GROUP,            )
                                           )          Case Number: 2:20-cv-00223-RMP
22
            Plaintiffs,                    )
23                                         )
24          v.                             )          PLAINTIFFS’ MOTION TO
                                           )          STRIKE FEDERAL
25    GLENN CASAMASSA, Pacific             )          DEFENDANTS’ AND
26    Northwest Regional Forester, U.S.    )          DEFENDANT-INTERVENOR’S
      FOREST SERVICE; RODNEY               )          EXTRA-RECORD
27
      SMOLDON, Forest Supervisor, Colville )          DECLARATIONS AND EXHIBITS
28    National Forest, and U.S. FOREST     )
29    SERVICE,                             )
30

31

32
         Case 2:20-cv-00223-RMP      ECF No. 46   filed 03/19/21   PageID.1032 Page 2 of 8




 1                                          )
            Defendants,                     )
 2                                          )
 3    and                                   )
                                            )
 4
      Diamond M Ranch, a Washington General )
 5    Partnership,                          )
 6                                          )
           Defendant-Intervenor.            )
 7    __________________________________
 8
 9         With their memoranda opposing Plaintiffs’ Motion for Summary Judgment, both
10   Federal-Defendants and Defendant-Intervenor Diamond M Ranch (“Diamond M”)
11   submit extra-record declarations and materials, without moving for the Court to consider
12   this extra-record evidence or explaining why the materials fall within an exception to the
13   record rule. Diamond M submits two Declarations “in Opposition to Plaintiffs’ Motion
14   for Summary Judgment,” which primarily consist of impermissible legal argument and
15   false factual assertions purporting to rebut Plaintiffs’ summary judgment brief, standing
16   declarations, and the expert declaration of Carter Niemeyer. (ECF Nos. 35-1, 35-2).
17   Federal-Defendants attach to their summary judgment memorandum the Declaration of
18   Roberto Manuel Garcia, which primarily advances characterizations of the attached
19   “Exhibit A,” (ECF No. 37-1), a copy of a more recent version of the Washington
20   Department of Fish and Wildlife’s (WDFW) wolf-livestock interaction protocol than the
21   one already included in the administrative record. Plaintiffs move the Court to strike
22   these improper Declarations and Exhibit.
23                                         ARGUMENT
24         As Federal-Defendants acknowledge in their Opposition to Plaintiffs’ Motion to
25   Consider Extra-Record Evidence, (ECF No. 36), judicial review under the Administrative
26   Procedure Act (“APA”), 5 U.S.C. § 706(2), is typically limited to the administrative
27   record, unless “the party seeking to admit extra-record evidence…demonstra[tes] that a
28   relevant exception applies.” See Defs’ Opp. to Mot. for Extra-Record Evidence (“Defs’
29
30

31      MOT. TO STRIKE EXTRA-RECORD DECLARATIONS                                              1
32
            Case 2:20-cv-00223-RMP    ECF No. 46   filed 03/19/21   PageID.1033 Page 3 of 8




 1   Opp.”) at 6 (quoting San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d 971,
 2   992-93 (9th Cir. 2014)). Indeed, Federal-Defendants contend that even a claim for failure
 3   to act under the APA section 706(1) for which no administrative record exists is bound
 4   by the administrative record and the proponent for evidence to support such a claim must
 5   show it falls within one of the exceptions to the “record rule.” See Defs’ Opp. at 4.
 6            Nevertheless, Federal-Defendants and Diamond M submit for the Court’s
 7   consideration extra-record Declarations and Exhibits without moving for the Court to
 8   consider these materials or establishing that they fall within an exception to the record
 9   rule.1 Because Federal-Defendants and Diamond M have not met their burden of
10   establishing an exception to the record rule applies, and the failure to move for their
11   admission prejudices Plaintiffs, this Court should strike the improper Declarations and
12   Exhibits. See Animal Defense Council v. Hodel, 840 F.2d 1432, 1437 (9th Cir. 1988)
13   (refusing to allow discovery and extra-record evidence where proponent “made no
14   showing that the district court needed to go outside the administrative record.”)
15            In any event, the Declarations and attachments introduced by Federal-Defendants
16   and Diamond M are not proper for the Court to consider. The highly-argumentative extra-
17   record Declarations “in Opposition to Plaintiffs’ Motion for Summary Judgment”
18
     submitted by Diamond M—totaling 32 pages, in addition to Diamond M’s 12-page
19
     summary judgment brief—attempt an end-run around the page limits established by this
20
     Court’s Order of January 20, 2021 (ECF No. 28). Thus, they add “further briefing”
21
     beyond the page limit and should be stricken. King County v. Rasmussen, 299 F.3d 1077,
22
     1082 (9th Cir. 2002) (“Declarations, which are supposed to set forth facts as would be
23
     admissible in evidence, should not be used to make an end-run around the page
24
     limitations of Rule 7 by including legal arguments outside of the briefs.”) (internal
25
26
27   1
         Plaintiffs are prejudiced by Federal-Defendants’ and Diamond M’s failure to properly
28   move to introduce the materials because it has denied them an opportunity to respond to
29   any purported justifications for the court to consider those materials.
30

31        MOT. TO STRIKE EXTRA-RECORD DECLARATIONS                                             2
32
            Case 2:20-cv-00223-RMP     ECF No. 46   filed 03/19/21   PageID.1034 Page 4 of 8




 1   quotation omitted); see also Sierra Club v. BNSF Railway Co., 276 F. Supp. 3d 1067,
 2   1071 (W.D. Wash. 2017) (granting motion to strike declarations “to the extent the
 3   declarations contain legal arguments in an attempt to circumvent the reply brief page
 4   limits.”)
 5            While “couched in factual assertions,” these Declarations “contain[] significant
 6   argument” claiming Plaintiffs’ assertions and evidence are erroneous that “goes beyond
 7   what is appropriate for a declaration.” Moussouris v. Microsoft Corp., No. C15-1483JLR,
 8   2018 WL 3328418, at *10 (W.D. Wash. June 25, 2018). For instance, the Declaration of
 9   Diamond M Ranch contains extensive opinion claiming that the Colville National Forest
10   is suitable for grazing, alleging that “the Forest Plan is not the proper venue to make
11   changes in Allotment Management Plans,” and making purported factual assertions about
12   the Forest Service’s grazing management. See, e.g., Diamond M Decl. at 12-17, 21-23.
13   Diamond M also presents two and a half pages of single-spaced block quotes from a
14   third-party purporting to attack the estimate from WDFW’s 2011 wolf plan at AR015366,
15   that up to 5,000 wolves once inhabited Washington before Euro-American settlement.
16   See Diamond M Decl. at 18-27. These statements are not only contrary to the actual
17   record evidence in this case, but they constitute inadmissible hearsay, and still further
18
     impermissibly extend the pages for Diamond M’s briefing. See Fed. R. Civ. P. 56(c)(2),
19
     (4) (party may object to fact unsupported by admissible evidence, declaration must be
20
     made on personal knowledge); Fed. R. Evid. 801(c)(2), 802 (hearsay prohibited).2
21
     Indeed, the Diamond M Declaration includes two pages of argument purporting to
22
     directly rebut Plaintiffs’ summary judgement brief. Diamond M Decl. at 23-25. No
23
     authority allows a party to attack a motion for summary judgment, or present opinion
24
25
26   2
         Had this been presented in briefing, Washington courts, including this Court, have
27   objected to the use of single-spaced text to avoid page limits in this way. See Douglass v.
28   Bank of Am. Corp., No. CV-12-0609-JLQ, 2013 WL 2245092, at *1 (E.D. Wash. 2013)
29   (“[S]ingle-spaced footnotes… may not be used to avoid Local Rule page limits.”)
30

31        MOT. TO STRIKE EXTRA-RECORD DECLARATIONS                                               3
32
           Case 2:20-cv-00223-RMP     ECF No. 46   filed 03/19/21   PageID.1035 Page 5 of 8




 1   opposing standing declarations, through extra-record declarations and the attempt of
 2   Diamond M Ranch to do so through this Declaration is highly improper. See Lujan v.
 3   Defenders of Wildlife, 504 U.S. 555, 563 (1992) (recognizing environmental plaintiffs are
 4   entitled to establish standing through affidavits); see also Fed. R. Civ. P. 56(h) (Court
 5   may order submitting party to pay other party’s attorney’s fees incurred in responding to
 6   bad faith declaration). Further, these materials also make arguments addressing the
 7   wisdom of the agency’s decision and a court may not consider even properly-admitted
 8   extra-record evidence for that improper purpose. See Asarco v. U.S. Env’l Protection
 9   Agency, 616 F.2d 1153, 1160-61 (9th Cir. 1980) (sustaining use of extra-record
10   declarations to establish background information but striking extra-record declarations
11   used for “judging the wisdom” of an agency decision).
12           The Declaration of Jeffery D. Flood is equally improper because it is replete with
13   demonstrably false factual assertions, which Plaintiffs dispute.3 See Fed. R. Civ. P. 56(c).
14   For instance, Mr. Flood claims that the Governor must approve all lethal removals, Flood
15   Decl. 3, when evidence in the record shows the Governor has expressed concern about
16   lethal wolf removals in northeast Washington. AR02141. He characterizes the Colville
17   National Forest as providing “good mountain grazing” when the Forest Service’s own
18
     grazing suitability analysis determined that only a small percentage of the Forest provides
19
     forage for domestic livestock with only 281,999 acres of the approximately 1.1 million-
20
     acre Colville National Forest (roughly 25%) considered “suitable” for cattle grazing.
21
     FP108811-822. Mr. Flood also claims that Diamond M is “always on schedule mandated
22
     by the Forest Service,” Flood Decl. 5, when in fact Diamond M has admitted that
23
24   3
         Though Plaintiffs dispute the accuracy of many statements contained in the Diamond M
25
     and Flood Declarations, none are “material” to Plaintiffs’ legal claims and thus do not
26
     interfere with the stipulated position of Plaintiffs and Federal-Defendants that this case is
27
     appropriate for resolution on summary judgment under Fed. R. Civ. P. 56 and LCivR 56.
28
     See Joint Rule 26(f) Report (ECF No. 13).
29
30

31        MOT. TO STRIKE EXTRA-RECORD DECLARATIONS                                            4
32
         Case 2:20-cv-00223-RMP       ECF No. 46     filed 03/19/21   PageID.1036 Page 6 of 8




 1   livestock remain on the allotment until “actively gather[ed] off” and has left cattle over
 2   winter that came into conflict with wolves. Diamond M Ans. ¶ 86; AR01862 (WDFW
 3   2019 Annual Report describing the depredations of Diamond M’s cattle that were left on
 4   the allotments well after the permitted season of use into winter and discovered in
 5   January 2019); Pls’ Ex. 13 at 5-7. He asserts that range riders are diligently tending
 6   Diamond M’s cows when Diamond M has declined WDFW range riders and WDFW
 7   depredation reports show that frequently wounded animals were not discovered for
 8   several days. See AR01865 (WDFW 2019 Annual Report stating: “WDFW-contracted
 9   range riders did not resume riding because the livestock producer prefers that contracted
10   range riders not work with their cattle at this time.”); Pls’ Ex. 4; Pls’ Ex. 5 at 4, 9, 11;
11   Pls’ Ex. 13 at 8, 11, 13. In light of the contrary evidence to Mr. Flood’s sworn
12   declaration, it fails the test for relevance under Fed. R. Evid. 401(a) and serves only to
13   demonstrate the extent to which local political interests are improperly influencing Forest
14   Service grazing management.
15         The Declaration and Exhibit offered by Federal-Defendants are also improper. An
16   agency may not seek to explain its action in defending against an APA Section 706(2)
17   challenge by relying on post-decision information and extra-record materials. See Sw.
18
     Ctr. for Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450-51 (9th Cir. 1996)
19
     (holding district court properly struck extra-record declaration with post-decision
20
     information in case concerning APA section 706(2) claim). Nor should a court admit
21
     documents that already appear in the administrative record: the Ninth Circuit has upheld
22
     the decision to strike such “cumulative and unnecessary documents.” Northcoast Env’l
23
     Ctr. v. Glickman, 136 F.3d 660, 665 (9th Cir. 1998); see also Sw. Ctr. for Biological
24
     Diversity, 100 F.3d at 1451 (declining to consider evidence that provided information that
25
     could “extracted” from the record).
26
           Here, the Garcia Declaration offered by Federal-Defendants purports to
27
     characterize WDFW’s role in wolf management and “wolf-livestock interaction
28
     protocol.” See Garcia Decl. ¶¶ 3-7. An earlier version of the protocol appears in the
29
30

31      MOT. TO STRIKE EXTRA-RECORD DECLARATIONS                                                5
32
         Case 2:20-cv-00223-RMP      ECF No. 46     filed 03/19/21   PageID.1037 Page 7 of 8




 1   administrative record at AR01880. Therefore, the Declaration and protocol are
 2   cumulative and unnecessary and should be stricken. Further, according to the agency’s
 3   own certification, the agency did not consider either Mr. Garcia’s declaration or the
 4   newer version of the protocol attached to Mr. Garcia’s declaration in reaching its
 5   decision. See Declaration of Dori A. Abernathy ¶ 4 (ECF No. 20-1) (“[T]he materials
 6   listed in each index are the materials that were considered, either directly or indirectly, by
 7   the relevant Forest Service officials in connection with the associated agency action.”)
 8   The court should not consider this post-decision information in assessing Plaintiffs’
 9   claims under the APA Section 706(2). See Sw. Ctr. for Biological Diversity, 100 F.3d at
10   1450-51.
11                                         CONCLUSION
12         For these reasons, this Court should strike the Declarations and Exhibit that
13   Federal-Defendants and Diamond M seek to introduce here.
14
15
     DATED this 19th day of March 2021.             Respectfully submitted,
16
17                                                  /s/ Jennifer Schwartz
                                                    Jennifer R. Schwartz
18
19                                                  Of Counsel for Plaintiffs
20
21
22
23
24
25
26
27
28
29
30

31      MOT. TO STRIKE EXTRA-RECORD DECLARATIONS                                               6
32
         Case 2:20-cv-00223-RMP        ECF No. 46   filed 03/19/21   PageID.1038 Page 8 of 8




 1                                 CERTIFICATE OF SERVICE

 2
           I hereby certify that on March 19, 2021, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system, which will send notification of
 4
     this filing to the attorneys of record.
 5
 6   Dated: March 19, 2021                          Respectfully submitted,
 7
                                                    /s/ Jennifer Schwartz
 8
                                                    Jennifer R. Schwartz
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

31      MOT. TO STRIKE EXTRA-RECORD DECLARATIONS                                               7
32
